


Exhibit 10.27

 

DRS TECHNOLOGIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Amended and Restated Effective March 31, 2005)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

ARTICLE I INTRODUCTION

 

 

 

 

 

      1.1

 

Name of Plan; Certain Grandfathered Amounts

 

      1.2

 

Purpose

 

 

 

 

 

ARTICLE II DEFINITIONS

 

 

 

 

 

      2.1

 

Administrator

 

      2.2

 

Basic Plan

 

      2.3

 

Board

 

      2.4

 

Company

 

      2.5

 

Compensation

 

      2.6

 

Deferred Retirement Date

 

      2.7

 

DRS

 

      2.8

 

Early Retirement Date

 

      2.9

 

Final Average Annual Compensation

 

      2.10

 

Hypothetical Contribution Amount

 

      2.11

 

Normal Retirement Date

 

      2.12

 

Old-age Insurance Benefit Amount

 

      2.13

 

Participant

 

      2.14

 

Plan

 

      2.15

 

Retirement

 

      2.16

 

Service

 

      2.17

 

Social Security Act and SSA

 

 

 

 

 

ARTICLE III ELIGIBILITY

 

 

 

 

 

      3.1

 

Eligible Employees

 

      3.2

 

Continuation of Status

 

      3.3

 

Waiver of Participation

 

 

 

 

 

ARTICLE IV RETIREMENT INCOME

 

 

 

 

 

      4.1

 

Normal or Deferred Retirement Benefits

 

      4.2

 

Early Retirement Benefit

 

      4.3

 

Retirement Prior to Early Retirement Date

 

 

 

 

 

ARTICLE V PAYMENT OF BENEFITS

 

 

 

 

 

      5.1

 

Payment of Benefits

 

      5.2

 

Election of Optional Form

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE VI DEATH BENEFITS

 

 

 

 

 

      6.1

 

Death Benefit; Designation of Beneficiary

 

      6.2

 

Action by Company

 

 

 

 

 

ARTICLE VII CLAIMS PROCEDURE

 

 

 

 

 

      7.1

 

Claims Procedures

 

 

 

 

 

ARTICLE VIII VESTING; CHANGE OF CONTROL

 

 

 

 

 

      8.1

 

Vesting; Payment following Change of Control

 

      8.2

 

Change of Control

 

 

 

 

 

ARTICLE IX NATURE OF OBLIGATIONS TO MAKE BENEFIT PAYMENTS

 

 

 

 

 

      9.1

 

Source of Plan Benefits

 

      9.2

 

No Interest; Unsecured Creditor

 

      9.3

 

Provision of Data by Participant or Surviving Spouse

 

 

 

 

 

ARTICLE X NON ASSIGNMENT OF INTEREST

 

 

 

 

 

      10.1

 

Non-Assignability

 

 

 

 

 

ARTICLE XI NOT AN EMPLOYMENT CONTRACT

 

 

 

 

 

      11.1

 

Not a Contract of Employment

 

 

 

 

 

ARTICLE XII ADMINISTRATION OF THE PLAN

 

 

 

 

 

      12.1

 

Authority of Administrator

 

      12.2

 

Expenses of Plan

 

      12.3

 

Indemnification

 

 

 

 

 

ARTICLE XIII AMENDMENT AND TERMINATION

 

 

 

 

 

      13.1

 

Amendment and Termination

 

 

 

 

 

ARTICLE XIV FORFEITURE

 

 

 

 

 

      14.1

 

Forfeiture

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE I

 

INTRODUCTION

 

1.1                               Name of Plan; Certain Grandfathered Amounts

 

This DRS Technologies, Inc. Supplemental Executive Retirement Plan (the “Plan”)
is hereby amended and restated by DRS Technologies, Inc. (“DRS”) effective as of
March 31, 2005.  Notwithstanding anything in this Plan to the contrary, any
amounts under this Plan which were deferred before January 1, 2005 (as
determined in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and any rules or regulations promulgated thereunder)
(“Grandfathered Amount”) shall be subject to the terms and conditions of the
Plan as in effect on December 31, 2004.

 

1.2                               Purpose

 

The Plan is intended to enable the Company to attract and retain highly
qualified executives and to encourage those executives to devote their full-time
best efforts to the Company and its subsidiaries by providing to them
supplemental retirement income in consideration of those efforts.

 

This Plan is intended to be an unfunded supplemental program that is not subject
to limitations applicable to benefits provided through a qualified, tax-exempt
employee benefit plan established pursuant to Section 401(a) of the Code.  The
Plan is intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

2.1                               Administrator

 

“Administrator” shall mean the person or persons so designated and acting under
Article XII.

 

2.2                               Basic Plan

 

“Basic Plan” shall mean the DRS Retirement/Savings Plan, including any successor
plan or predecessor thereof of DRS for its employees generally or of any of its
wholly-owned or majority-owned subsidiaries as in effect from time to time.

 

2.3                               Board

 

“Board” shall mean the Board of Directors of DRS.

 

2.4                               Company

 

“Company” shall mean DRS Technologies, Inc. and its subsidiaries, collectively.

 

2.5                               Compensation

 

“Compensation” shall mean, except with respect to Participants set forth on
Exhibit B, the base salary of a Participant (excluding any payment in the nature
of a bonus or award or premium for overtime or additional work) before reduction
in connection with participation in any plan in the nature of a deferred
compensation plan (whether such plan provides for deferral of salary or bonus as
a “cash or deferred arrangement” under Section 401(k) of the Code, or
otherwise).  Compensation for Participants set forth on Exhibit B shall have the
meaning set forth on Exhibit B.

 

2.6                               Deferred Retirement Date

 

“Deferred Retirement Date” shall mean the first day of a month following
Participant’s Retirement, where such Retirement occurs after the Normal
Retirement Date.

 

5

--------------------------------------------------------------------------------


 

2.7                               DRS

 

“DRS” shall mean DRS Technologies, Inc.

 

2.8                               Early Retirement Date

 

“Early Retirement Date” shall have the meaning set forth in Section 4.2 hereof.

 

2.9                               Final Average Annual Compensation

 

“Final Average Annual Compensation” shall mean one-third (1/3) of the total
Compensation earned in the thirty-six (36) consecutive month period in which
such total Compensation is highest during the sixty (60) month period
immediately prior to Retirement.

 

2.10                        Hypothetical Contribution Amount

 

“Hypothetical Contribution Amount” shall mean, for each plan year that the
Participant is eligible to participate in the Basic Plan after 1984 which is a
year of Service hereunder:

 

(A)                              $4,273 for the 1985 plan year.

 

(B)                                $4,419 for the 1986 plan year.

 

(C)                                For each plan year after 1986, the maximum
permitted Company contribution under the Basic Plan for such plan year.

 

For the plan year in which the Participant is first eligible for the Basic Plan
and the plan year in which the Participant Retires or dies, the Hypothetical
Contribution Amount will be prorated based on the number of full calendar months
while such Participant is eligible to participate in the Basic Plan divided by
twelve (12).

 

2.11                        Normal Retirement Date

 

“Normal Retirement Date” shall mean the first day of the month following the
date a Participant reaches the age of 65 or, if later, the date such Participant
is first credited with ten (10) or more years of Service.

 

6

--------------------------------------------------------------------------------


 

2.12                        Old-age Insurance Benefit Amount

 

“Old-age Insurance Benefit Amount” shall mean the amount (as determined by the
Administrator) of monthly “Old-age Insurance Benefit,” as that term is used in
Section 402 of the Social Security Act, to which a Participant would be entitled
under SSA on his or her own (and not as a spouse or otherwise) account and
without any reduction or deduction (for earnings or otherwise), calculated as
follows:

 

(A)                           Such amount shall, in the case of a Participant
whose Retirement shall commence at or after age 62 but not later than age 65, be
the amount of such benefit payable if the Participant were then entitled under
SSA to receive such benefit, and

 

(B)                                which amount shall, in the case of a
Participant whose Retirement shall commence on or after age 65, be the amount of
such benefit payable under SSA for the first month for which such benefit amount
would be payable at Retirement commencement.

 

2.13                        Participant

 

“Participant” shall mean a person covered under the Plan in accordance with
Article III.

 

2.14                        Plan

 

“Plan” shall mean the DRS Technologies, Inc. Supplemental Executive Retirement
Plan, as set forth herein and as amended from time to time.

 

2.15                        Retirement

 

“Retire” or “Retirement” shall be deemed to have occurred on the date on which
the Participant’s employment terminates for any reason other than death.

 

2.16                        Service

 

(A)                              “Service” shall mean, with respect to each
Participant who was a Participant in the Plan prior to April 1, 2004 and,
following the occurrence of a Change of Control, with respect to each
Participant, the number of complete months during which the Participant was
continuously employed by the Company prior to his or her Retirement, including
but not limited to, any period during which (1) the Participant was on an
approved leave of absence (whether paid or unpaid), (2) the

 

7

--------------------------------------------------------------------------------


 

Participant was on a military leave and the Participant had a right to
reemployment under applicable law during such leave and the Participant returned
to active employment within the time period during which his or her reemployment
rights were guaranteed under applicable law or (3) the Participant was receiving
short or long-term disability benefits or workers’ compensation benefits. 
Service shall also include such additional periods of service or credit for
additional periods of service as may be determined by the Board at any time
prior to Participant’s Retirement, including any additional service granted to a
Participant pursuant to any individual employment or severance or similar type
of agreement to which the Participant and the Company are parties.

 

(B)                                With respect to a Participant who first
becomes a Participant in the Plan on or after April 1, 2004, Service shall mean
Service as determined in Section 2.16(A) above, provided that no Service shall
be credited to such Participant with respect to periods of employment prior to
the date of entry into the Plan until the Participant has been credited with one
year of Service after entry into the Plan.  With respect to each year of Service
after entry into the Plan, the Participant shall be credited with two (2) years
of Service with respect to such Participant’s employment with the Company prior
to entry into the Plan, until the Participant has received Service credit for
the full period of his or her employment with the Company.

 

(C)                                Notwithstanding anything in this Section 2.16
to the contrary, credited Service under the Plan shall not exceed thirty (30)
years.

 

(D)                               No credit for benefit determination purposes
will be given for any period of Service of a Participant with respect to which
the maximum permitted employee contributions by that Participant were not, but
could have been, made to the Basic Plan or with respect to which required
employee contributions by that Participant to the Basic Plan were made and have
been, or will be, withdrawn and not repaid, with interest, as provided in the
Basic Plan.

 

8

--------------------------------------------------------------------------------


 

2.17                        Social Security Act and SSA

 

“Social Security Act” and “SSA” each shall mean the Federal Social Security Act,
as amended from time to time.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY

 

3.1                               Eligible Employees

 

Plan Participants shall be those individuals as set forth on Exhibit A attached
hereto.  The Administrator shall designate each such Participant as a Class A
Participant or a Class B Participant.  Unless otherwise determined by the
Administrator, each Company employee classified as a “Band A1” or above shall
become a Class B Plan Participant upon employment or promotion to such status,
as applicable.

 

3.2                               Continuation of Status

 

The Administrator may change the status of Plan Participants in its discretion. 
If a Participant’s status is so changed, any future benefits of such Participant
shall be calculated in accordance with the specific provisions for the benefit
class contemplated by Section 4.1, without modification or recalculation of any
benefit earned prior to such status change.  In addition, unless otherwise
determined by the Administrator, a Participant who ceases to be employed as a
“Band A1” or above employee shall immediately cease to participate in the Plan
and shall not accrue any additional Plan benefits after the date of such
cessation.  Notice shall be provided to each Participant whose status is
amended.

 

3.3                               Waiver of Participation

 

Notwithstanding any provision contained herein to the contrary, any person who
has waived participation in the Plan under any individual compensation or
retirement or other agreement shall be ineligible to become a Participant
hereunder.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RETIREMENT INCOME

 

4.1                               Normal or Deferred Retirement Benefits

 

Upon a Participant’s Retirement from the Company on his or her Normal Retirement
Date or Deferred Retirement Date, the Company shall pay to such Participant, in
accordance with Article V, a monthly benefit calculated as follows:

 

(A)                              With respect to Class A Participants, Final
Average Annual Compensation shall be multiplied by a percentage equal to the sum
of:

 

(1)                                  3% for each of the first ten (10) years of
the Participant’s Service, plus

 

(2)                                  1.5% for each of the next twenty (20) years
of the Participant’s Service.

 

Therefore, the maximum percentage by which the Final Average Annual Compensation
shall be multiplied is sixty percent (60%).

 

(B)                                With respect to Class B Participants, Final
Average Annual Compensation shall be multiplied by a percentage equal to the sum
of:

 

(1)                                  2% for each of the first ten (10) years of
the Participant’s Service, plus

 

(2)                                  1.5% for each of the next twenty (20) years
of the Participant’s Service.

 

Therefore, the maximum percentage by which the Final Average Annual Compensation
shall be multiplied is fifty percent (50%).

 

(C)                                The result of the computation in the
preceding clause (A) or clause (B), as applicable, shall be divided by twelve
(12) (the result of such division, the “Retirement Benefit”).

 

(D)                               The Retirement Benefit shall be reduced by
each of the following:

 

11

--------------------------------------------------------------------------------


 

(1)                                  (a)  The amount available as a monthly
retirement benefit from the Basic Plan  attributable to contributions made by
the Company.  The Participant’s monthly retirement benefit under the Basic Plan
shall be calculated as if amounts attributable to contributions made by the
Company or its subsidiary which have been withdrawn or are outstanding as loans
(at the time of Retirement) shall have remained on deposit in the Basic Plan and
earned interest at the rate of .66% for each month or fraction of a month
measured from the date of withdrawal or loan to the first day of the month
during which Retirement occurs.  The amount available as a monthly retirement
benefit from the Basic Plan attributable to contributions made by the Company in
respect of the period of Participant’s Service under this Plan is referred to as
the “Basic Plan Amount,” or

 

(b)  if the Basic Plan Amount is not determinable for a particular year of
Service, then the Participant’s Hypothetical Contribution Amount for such year.

 

(c)  The Basic Plan Amount and the Hypothetical Contribution Amount for each
plan year shall be assumed to have been made on the first day of such plan year
with interest credited at the end of each Basic Plan plan year quarter and shall
be expressed as a single life annuity determined by applying a factor derived
from the following actuarial assumptions to the Participant’s accumulated Basic
Plan Amount and the Hypothetical Contribution Amounts (plus interest as
aforesaid): (1) interest rate of 6% compounded annually and (2) the 1983 Group
Annuity Morality Table for Males.  The resulting annual single life annuity
shall be divided by twelve (12).  The reduction contemplated by this paragraph
4.1(D)(1) shall hereinafter be referred to as the “Basic Plan Offset”

 

(2)                                  The Participant’s Old-age Insurance Benefit
Amount; and

 

12

--------------------------------------------------------------------------------


 

(3)                                  In the case of a Participant who has a
pension benefit under the DRS Flight Safety and Communications Employee Pension
Plan (the “Canadian Pension Plan”), the amount of monthly pension benefit which
is or would be payable to such Participant from the Canadian Pension Plan in the
form of a single life annuity as of such Participant’s Normal Retirement Date or
Deferred Retirement Date, as applicable (whether or not such pension benefit is
actually paid at such date from the Canadian Pension Plan because it was paid
prior to such date or will be paid at a subsequent date), prorated by
multiplying such monthly pension benefit by a fraction (not in excess of one
(1)) the numerator of which is such Participant’s years of Service and fractions
thereof recognized under the Plan and the denominator of which is the years of
credited Service and fractions thereof recognized under the Canadian Pension
Plan. Benefits of Participants in the Canadian Pension Plan shall be computed in
Canadian dollars and converted for purposes hereof based on the exchange rate
published in the Wall Street Journal for the day immediately preceding the date
of Retirement.  The reduction contemplated by this paragraph 4.1(D)(3) shall
hereinafter be referred to as the “Canadian Pension Offset.”

 

(E)                                 The result of the computations in this
Section 4.1 shall be the Participant’s monthly Retirement Benefit payable at his
or her Normal Retirement Date or Deferred Retirement Date, as applicable (the
“Normal Retirement Benefit”).

 

4.2                               Early Retirement Benefit

 

Upon a Participant’s Retirement from the Company after attaining at least age 55
with ten (10) or more years of Service but prior to the Normal Retirement Date
(“Early Retirement Date”), the Company shall pay to such Participant a
retirement benefit equal to the Retirement Benefit reduced by a percentage equal
to the product of 2% times the number of years (with the appropriate proration
for any partial year) elapsing between the date of his or her Early Retirement
Date and the date of his or her 62nd birthday (the “Early Retirement Benefit”). 
The Early Retirement Benefit shall be further reduced by (A) (i) in the case of
a Participant who Retires on or after age 62, the Old-Age Insurance Benefit

 

13

--------------------------------------------------------------------------------


 

Amount and (ii) in the case of a Participant who Retires prior to age 62, for
the period after attainment of age 62 only, the Old-Age Insurance Benefit Amount
determined as if the Participant Retired at age 62, and (B) the Basic Plan
Offset or the Canadian Pension Offset or, if applicable, both.

 

4.3                               Retirement Prior to Early Retirement Date

 

Except as provided in Article VIII hereof, no payments under this Plan shall be
made to any Participant who Retires prior to attaining age 55 and ten (10) years
of Service.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

PAYMENT OF BENEFITS

 

5.1                               Payment of Benefits

 

Subject to Article VIII, a Participant’s Normal Retirement Benefit shall
commence effective upon the Participant’s Normal Retirement Date or Deferred
Retirement Date, as applicable, and shall continue to be paid on the first day
of each successive month until the death of the Participant; provided, however,
that if on the Normal Retirement Date, or if applicable, the Deferred Retirement
Date, such Participant is deemed to be a “Key Employee” (within the meaning of
Section 409A of the Code) such Participant’s Normal Retirement Benefit, other
than any portion thereof which is a Grandfathered Amount, shall be delayed until
the six (6) month anniversary of the date on which such Participant Retires (or
such earlier date as permitted by Section 409A(a)(2) of the Code) (“Key Employee
Delayed Payment Date”).  As soon as practicable following the Key Employee
Delayed Payment Date, each Key Employee whose Normal Retirement Benefit is
delayed until the Key Employee Delayed Payment Date shall receive a lump sum
cash payment in an amount equal to the payments such individual would have
otherwise received prior to the Key Employee Delayed Payment Date plus
applicable interest at the rate of 6% compounded annually.  Subject to
Article VIII, a Participant’s Early Retirement Benefit shall commence on the
Early Retirement Date; provided, however, that if such Participant is deemed to
be a Key Employee on the Early Retirement Date, any portion of the Early
Retirement Benefit which is not a Grandfathered Amount shall be delayed until
the Key Employee Delayed Payment Date.  Any payment with respect to the
Grandfathered Amount shall commence on the Normal Retirement Date, the Deferred
Retirement Date, or the Early Retirement Date, as applicable.  In the event the
Participant shall have elected to receive

 

15

--------------------------------------------------------------------------------


 

reduced benefits under Section 5.2, such benefits shall (i) be payable to the
Participant’s spouse only if such spouse shall have lived until the month
following the month of the Participant’s death and (ii) commence beginning with
the month following the month of the Participant’s death and shall continue
until the death of such spouse.  Such benefits shall be paid with respect to the
entire calendar month in which such death occurs.  In the event that the
Participant shall have elected to receive reduced benefits under Section 5.2 for
a period certain, the balance of the remaining monthly payments shall be paid,
on the same monthly schedule, to the Participant’s spouse or survivor thereof.

 

5.2                               Election of Optional Form

 

(A)                              A Participant may elect under the Plan to
receive a reduced Normal Retirement Benefit or Early Retirement Benefit with
respect to the portion of such benefit which constitutes a Grandfathered Amount
with a joint and survivor and/or period certain benefit payable to his or her
surviving spouse by notifying the Administrator of his or her election in
writing prior to his or her Retirement.

 

(B)                                A Participant may elect under the Plan to
receive a reduced Normal Retirement Benefit or Early Retirement Benefit with
respect to the portion of such benefit which does not constitute a Grandfathered
Amount with a joint and survivor and/or period certain benefit payable to his or
her surviving spouse by notifying the Administrator of his or her election upon
commencement of Plan participation.

 

(C)                                The Administrator may provide for other
opportunities for Plan Participants to elect under the Plan to receive a reduced
Normal Retirement Benefit or Early Retirement Benefit with respect to the
portion of such benefit which does not constitute a Grandfathered Amount, to the
extent permitted under Section 409A of the Code.  In particular, and without
limiting the generality of the foregoing, Plan Participants will be given an
opportunity to provide for new payment elections, with respect to the form of
payment of the portion of the Participant’s benefit which does not constitute a
Grandfathered Amount, such new payment elections to be made prior to or on
December 31, 2005.

 

(D)                               For purposes of calculating any reduced Normal
Retirement Benefit or reduced Early Retirement Benefit under this Section 5.2
the following actual assumption shall be used: (1) interest rate of 6%
compounded annually and (2) the 1983 Annuity Morality Table for Males.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DEATH BENEFITS

 

6.1                               Death Benefit; Designation of Beneficiary

 

(A)                              Upon being named a Participant, an employee
shall be eligible to designate a beneficiary for a death benefit (the “Death
Benefit”).  The Death Benefit, with respect to a Participant who was a
Participant prior to April 1, 2004, shall be a lump sum amount equal to five
(5) times the Final Average Annual Compensation, determined without regard to
any incentive bonus, of the Participant paid through the proceeds of the Life
Insurance Policy, as described below, and shall not, in any event, exceed such
proceeds.  The Death Benefit shall equal, with respect to a Participant who
became a Participant in the Plan on or after April 1, 2004, the present value of
Participant’s accrued benefit under the Plan as of his or her death.  For
purposes of determining such present value, the following actuarial assumptions
shall be utilized:

 

Mortality:

 

1983 Group Annuity Mortality Table for Males

Interest Discount Rate:

 

6%

Assumed Retirement Age:

 

Age 62 or age at death, if later.

 

The Death Benefit shall be paid to the designated beneficiary of the Participant
or the named contingent beneficiary in the event the designated beneficiary does
not survive the Participant.  The Death Benefit shall only be payable upon a
Participant’s death prior to Retirement and shall be in lieu of any other plan
benefits.

 

(B)                                With respect to the Death Benefit of a
Participant who entered the Plan prior to April 1, 2004, the Company shall
continue to maintain the previously purchased life insurance policy (the “Life
Insurance Policy”) with respect to such Death Benefit.  The Life Insurance
Policy shall be issued to the Company and the Company shall have and may
exercise all ownership rights in such policy; provided, however, that the
Company shall not exercise any rights under the policy which shall compromise or
reduce the Death Benefit payable to the beneficiary.  Dividends payable under
the Life Insurance Policy, if any, will be

 

17

--------------------------------------------------------------------------------


 

applied as the Company shall determine.  If the Life Insurance Policy proceeds
exceed the Death Benefit payable to the Participant, any such excess shall be
paid to the Company.

 

(C)                                During the period of participation, but
preceding the commencement of Normal Retirement Benefit or Early Retirement
Benefit, the Participant and the Company shall agree to share in the payment of
premiums on Life Insurance Policy in the manner set forth below:

 

(i)            The Participant’s share of the annual premium shall be that
portion of the annual premium due on the policy that is equal to the amount of
the economic benefit that would be taxable to the Participant but for the
payment by the Participant of such amount based upon an amount of insurance
protection equal to the Participant’s Death Benefit.

 

(ii)           The amount of economic benefit that would be taxable to the
Participant shall be computed in accordance with the insurer’s current published
rate per $1,000 of insurance protection for Individual 1-year term life
insurance available to all standard risks as provided in Revenue Ruling 66-110,
1966-1 C.B.12.

 

(iii)          In order to facilitate the payment of premiums on the policy, it
is agreed that the Company in the first policy year, and in each year thereafter
and as long as this Plan is in force, shall forward the total amount of the
premium then currently due and payable on the policy directly to the insurer
and, immediately thereafter, it shall indicate in the appropriate corporate
records that the annual sum payable by the Participant, as provided for in
clause (i) above, shall be treated for all tax and bookkeeping purposes as
additional compensation of the Participant.

 

6.2                               Action by Company

 

If the Participant shall die while eligible for an insured Death Benefit, the
Company agrees to take such action as may be necessary to obtain payment from
the insurer of the amounts payable to the beneficiaries as herein provided.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII

 

CLAIMS PROCEDURE

 

7.1                               Claims Procedures

 

Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the person or
persons selected by the Administrator (which may be the Administrator) (such
person or persons, “Claims Administrator”) in writing, as follows:

 

(A)                              In the event that any application for benefits
is denied in whole or in part, the Claims Administrator must notify the
applicant, in writing, of the denial of the application, and of the applicant’s
right to review the denial.  The written notice of denial will be set forth in a
manner designed to be understood by the applicant, and will include specific
reasons for the denial, specific references to the Plan provision upon which the
denial is based, a description of any information or material that the Claims
Administrator needs to complete the review, and an explanation of the Plan’s
review procedure.

 

(B)                                This written notice will be given to the
applicant within ninety (90) days after the Claims Administrator receives the
application, unless special circumstances require an extension of time, in which
case, the Claims Administrator has up to an additional ninety (90) days for
processing the application.  If an extension of time for processing is required,
written notice of the extension will be furnished to the applicant before the
end of the initial ninety (90)-day period.

 

(C)                                This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Claims Administrator is to render his or her decision on the application. 
If written notice of denial of the application for benefits is not furnished
within the specified time, the application shall be deemed to be denied.  The
applicant will then be permitted to appeal the denial in accordance with the
Review Procedure described below.

 

19

--------------------------------------------------------------------------------


 

(D)                               Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied (or deemed denied), in whole or in part, may appeal the denial by
submitting a request for a review to the Claims Administrator within 60 days
after the application is denied (or deemed denied).  The Claims Administrator
will give the applicant (or his or her representative) an opportunity to review
pertinent documents in preparing a request for a review and submit written
comments, documents, records and other information relating to the claim.  A
request for a review shall be in writing and shall be addressed to:

 

Nina Laserson Dunn, General Counsel

DRS Technologies, Inc.

Corporate Headquarters

5 Sylvan Way

Parsippany, NJ 07054

 

(E)                                 A request for review must set forth all of
the grounds on which it is based, all facts in support of the request and any
other matters that the applicant feels are pertinent.  The Claims Administrator
may require the applicant to submit additional facts, documents or other
material as he or she may find necessary or appropriate in making his or her
review.

 

(F)                                 Decision on Review.  The Claims
Administrator will act on each request for review within sixty (60) days after
receipt of the request, unless special circumstances require an extension of
time (not to exceed an additional sixty (60) days), for processing the request
for a review.  If an extension for review is required, written notice of the
extension will be furnished to the applicant within the initial sixty (60)-day
period.  The Claims Administrator will give prompt, written notice of his or her
decision to the applicant.  In the event that the Claims Administrator confirms
the denial of the application for benefits in whole or in part, the notice will
outline, in a manner calculated to be understood by the applicant, the specific
Plan provisions upon which the decision is based.  If written notice of the
Claims Administrator’s decision is not given to the applicant within the time
prescribed in this paragraph 7.1(F) the application will be deemed denied on
review.

 

20

--------------------------------------------------------------------------------


 

(G)                                Rules and Procedures.  The Claims
Administrator may establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out his or her
responsibilities in reviewing benefit claims.  The Claims Administrator may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial (or deemed denial) of benefits to do so at the
applicant’s own expense.

 

(H)                               Exhaustion of Remedies.  No legal action for
benefits under the Plan may be brought until the applicant (i) has submitted a
written application for benefits in accordance with the procedures described by
paragraph 7.1(A) above, (ii) has been notified by the Claims Administrator that
the application is denied (or the application is deemed denied due to the Claims
Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in paragraph 7.1(D) above and (iv) has been
notified in writing that the Claims Administrator has denied the appeal (or the
appeal is deemed to be denied due to the Claims Administrator’s failure to take
any action on the claim within the time prescribed by paragraph 7.1(F) above).

 

7.2                               Insurance Claims

 

In the case of benefits provided under a Life Insurance Policy, the initial
decision on the claims shall be made by the insurer.  The Claims Administrator
shall, upon written request of a beneficiary, make available copies of any forms
or instructions provided by the insurer to the Claims Administrator.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

VESTING; CHANGE OF CONTROL

 

8.1                               Vesting; Payment following Change of Control

 

(A)                              The Retirement Benefit shall become fully
vested on the first date that Participant attains at least age 55 with ten
(10) or more years of Service; provided, however, that the Retirement Benefit
shall become fully vested upon the occurrence of a Change of Control without
regard to any age or service requirement if the Participant is employed by the
Company immediately prior to the date upon which the Change of Control occurs
(the “Accelerated Retirement Benefit”).  The Accelerated Retirement Benefit
shall be computed in accordance with paragraph 8.1(B) below, as if the
Participant terminated employment with the Company as of the date of Change of
Control.

 

(B)                                A Participant’s Accelerated Retirement
Benefit (other than any portion thereof which is a Grandfathered Amount) shall
be paid to the Participant, in a lump sum, upon the earliest date permitted
under Section 409A of the Code.  The portion of the Participant’s Accelerated
Retirement Benefit which is a Grandfathered Amount shall be paid in a lump sum
payment as soon as administratively practicable after the Change of Control, but
in no event later than sixty (60) days after the Change of Control.  In each
case, the lump sum amount shall be the present value of the Participant’s
benefit payable as an immediate single life annuity without reduction for early
commencement. Further, the present value of the Participant’s single life
annuity benefit shall be determined using factors derived from the following
actuarial assumptions: (1) the interest rate on thirty (30) year Treasury Bonds
of constant maturity for the month of December prior to the calendar year in
which the Change of Control occurs and (2) the 1983 Group Annuity Mortality
Table for Males.  The benefit of any Participant in pay status as of the date of
a Change of Control shall be commuted and any portion of such benefit which is a
Grandfathered Amount (and to the extent permitted under Section 409A of the
Code, any other portion of such benefit) shall be paid to such

 

22

--------------------------------------------------------------------------------


 

Participant in a single lump sum amount equal to the present value of such
benefit determined using the present value factors described in the preceding
sentence.

 

8.2                               Change of Control

 

For the purpose of this Article VIII, a “Change of Control” shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

 

(A)                              any Person is or becomes the Beneficial Owner
(within the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”)), directly or
indirectly, of securities of DRS (not including in the securities beneficially
owned by such Person any securities acquired directly from DRS or its
Affiliates) representing 20% or more of the combined voting power of DRS’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph
8.2(C) below; or

 

(B)                                the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of DRS) whose appointment or
election by the Board or nomination for election by DRS’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or;

 

(C)                                there is consummated a merger or
consolidation of DRS or any direct or indirect subsidiary of DRS with any other
corporation, other than (i) a merger or consolidation immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the DRS, the entity
surviving such merger or consolidation or, if DRS or the entity surviving such
merger is then a subsidiary, the ultimate parent

 

23

--------------------------------------------------------------------------------


 

thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of DRS (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of DRS (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from DRS or its Affiliates) representing 20% or more of the
combined voting power of DRS’s then outstanding securities; or

 

(D)                               the stockholders of the Company approve a plan
of complete liquidation or dissolution of DRS or there is consummated an
agreement for the sale or disposition by DRS of all or substantially all of
DRS’s assets, other than a sale or disposition by DRS of all or substantially
all of DRS’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold or disposed or any parent
thereof.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of DRS immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of DRS immediately
following such transaction or series of transactions.  For purposes of this
Section 8.2, (A) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) DRS or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the DRS or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of DRS in substantially the
same proportions as their ownership of stock of DRS and (B) “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under Section 12 of the
Exchange Act.

 

24

--------------------------------------------------------------------------------


 

ARTICLE IX

 

NATURE OF OBLIGATIONS TO MAKE BENEFIT PAYMENTS

 

9.1                               Source of Plan Benefits

 

No funds or assets of DRS will be segregated or physically set aside with
respect to the Plan.

 

9.2                               No Interest; Unsecured Creditor

 

Neither a Participant nor a surviving spouse, where applicable, will have any
interest in any specific asset of DRS as a result of the Plan. Any right to
receive benefits under the Plan will be only the right of an unsecured general
creditor of DRS.

 

9.3                               Provision of Data by Participant or Surviving
Spouse

 

As a condition to receiving continued benefit payments under the Plan, each
person entitled to receive benefits hereunder shall, from time to time at the
reasonable request of the Administrator, provide the Administrator relevant
information as the Administrator may reasonable require in connection with
computations and determinations relating to the benefits provided herein.

 

25

--------------------------------------------------------------------------------


 

ARTICLE X

 

NON ASSIGNMENT OF INTEREST

 

10.1                        Non-Assignability

 

Other than as provided herein, benefits payable under the Plan will not be
subject to assignment, transfer, sale, pledge, encumbrance, alienation or charge
by a Participant or, where applicable, a surviving spouse.

 

 

26

--------------------------------------------------------------------------------


 

ARTICLE XI

 

NOT AN EMPLOYMENT CONTRACT

 

11.1                        Not a Contract of Employment

 

Neither the existence of this Plan, nor the right of any employee of DRS or any
wholly-owned or majority-owned subsidiary to be a participant in the Plan, nor
the actual participation in the Plan by any employee, shall create any right in
any employee to continue in the employ of DRS or any wholly-owned or
majority-owned subsidiary for any specific length of time or create any right,
as to a Participant, that any corporation, which is or at any time shall be a
wholly-owned or majority-owned subsidiary, shall continue to be a wholly-owned
or majority-owned subsidiary.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XII

 

ADMINISTRATION OF THE PLAN

 

12.1                        Authority of Administrator

 

Authority for the administration and interpretation of the Plan will be vested
in an Administrator, who shall be the Compensation Committee of the Board of DRS
or such person or persons as are selected by Compensation Committee.  The
Administrator shall have the authority, under rules of uniform application, to
interpret the provisions of the Plan, to determine all facts relating to a
Participant’s Service, age, compensation and employment status, and to estimate
and determine value equivalencies relating to offset of payments or entitlement
from subsidiary plans or under the Federal Social Security Act, and all such
interpretations and determinations shall be conclusive.

 

12.2                        Expenses of Plan

 

All expenses incurred in administering the Plan will be paid by DRS. No
Participant contributions to the Plan are required or permitted.

 

12.3                        Indemnification

 

(A)                              If any person is made a party to or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter called a “proceeding”) by reason of the fact that he or she is or
was the Administrator, or by reason of any of his or her acts or omissions while
serving as Administrator, such person shall be indemnified and held harmless by
DRS to the fullest extent authorized by the General Corporation Law of the State
of Delaware, as the same now exists or may hereafter be amended (but, in the
case of any such amendment, the rights of indemnification provided hereby shall
continue as theretofore notwithstanding such amendment unless such amendment
permits DRS to provide greater reimbursement than prior to such amendment),
against all expense, liability and loss (including attorneys’ fees, judgments,
fines, ERISA excise taxes or penalties, and amounts paid or to be paid in
settlement) reasonably incurred or suffered by such person in connection

 

28

--------------------------------------------------------------------------------


 

therewith. Such indemnification shall continue as to a person who has ceased to
be the Administrator and shall inure to the benefit of his or her heirs,
executors, administrators, and personal representatives; provided, however, that
except as provided in paragraph 12.3(C) below, DRS shall indemnify any such
person seeking indemnification in connection with a proceeding (or part thereof)
initiated by such person only if such proceeding (or part thereof) was
authorized by the Board of Directors of DRS.

 

(B)                                The right to indemnification conferred herein
shall be a contract right and shall include the right to be paid by DRS the
expenses incurred in defending any proceeding in advance of its final
disposition; provided, however, that, if the General Corporation Law of the
State of Delaware requires, the payment of such expenses incurred by a claimant
hereunder in advance of the final disposition of a proceeding shall be made only
after delivery to DRS of an undertaking, by or on behalf of such person, to
repay all amounts so advanced if it shall be ultimately determined that such
person is not entitled to be indemnified hereunder or otherwise.

 

(C)                                A person (the “Claimant”) may bring suit
against DRS under this Section 12.3 only if DRS fails to pay in full within
thirty (30) days of its receipt of a written claim for payment hereunder.  If
successful, in whole or in part, the Claimant shall be entitled to be paid also
the expense of prosecuting such claim (including, but not limited to, attorneys’
fees).  It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in defending any proceeding in advance
of its final disposition where the required undertaking, if any is required, has
been tendered to DRS) that the Claimant has not met the standards of conduct
that make it permissible under the General Corporation Law of the State of
Delaware for DRS to indemnify the Claimant for the amount claimed, but the
burden of proving such defense shall be on DRS. Neither the failure of DRS
(including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Claimant is proper in the circumstances
because

 

29

--------------------------------------------------------------------------------


 

he or she has met the applicable standard of conduct, set forth in the General
Corporation Law of the State of Delaware, nor an actual determination by DRS
(including its Board of Directors, independent legal counsel or its
stockholders) that the Claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the Claimant has
not met the applicable standard of conduct.

 

(D)                               The right to indemnification and the payment
of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Section 12.3 shall not be exclusive of any other
right that any person may have or hereafter acquire under any statute, provision
of DRS’s Certificate of Incorporation, By-Law, agreement, vote of stockholders
or disinterested directors, insurance or otherwise.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

AMENDMENT AND TERMINATION

 

13.1                        Amendment and Termination

 

The Plan may be amended or terminated at any time by the Board. However, no
amendment or termination shall reduce the amount of benefits (i) being paid to a
retired Participant or, (ii) with respect a Participant who is at least age 55
and has completed at least ten (10) years of Service, then accrued and otherwise
payable at age 65 based on Service and compensation from DRS as of the date of
amendment or termination, unless, in each case such Participant consents to such
amendment or termination in writing.  In addition, following a Change of
Control, the Plan may not be amended in a fashion which would reduce the amount
or payment of any Participant’s benefit accrued as of the date of adoption of
such amendment except with the unanimous written consent of all Participants.
Notwithstanding the foregoing, nothing in this Section 13.1 shall restrict the
Board’s ability on or after a Change of Control to (i) amend the Plan to reduce
future benefit accruals without such written consent or (ii) terminate the Plan
and provide for the full satisfaction of accrued benefits without such written
consent.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

FORFEITURE

 

14.1                        Forfeiture

 

Prior to a Change of Control, a Participant or his or her surviving spouse shall
have no right to receive payment of any amount or benefit hereunder, and each
such amount of benefit shall be forfeited, if the Participant is discharged for
willful, deliberate, or gross misconduct as determined by the Board in its sole
discretion.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Name

 

Participant Class

 

 

 

Mark S. Newman

 

A

 

 

 

Nina Laserson Dunn

 

B

 

 

 

Richard A. Schneider

 

B

 

 

 

Robert F. Mehmel

 

B

 

 

 

Fred L. Marion

 

B

 

 

 

Steven T. Schorer

 

B

 

 

 

David W. Stapley

 

B

 

 

 

Louis C. Belsito

 

B

 

 

 

Michael Bowman

 

B

 

 

 

Robert Russo

 

B

 

 

 

Mark J. Williams

 

B

 

 

 

Thomas P. Crimmins

 

B

 

 

 

Richard Danforth

 

B

 

 

 

Richard P. McNeight

 

B

 

 

 

Alan Dietrich

 

B

 

 

 

Paul G. Casner, Jr.*

 

B

 

 

 

Jackson Kemper**

 

B

 

--------------------------------------------------------------------------------

* retired effective March 31, 2005

** former employee

 

33

--------------------------------------------------------------------------------


 

EXHIBIT B

 

With respect to Mark Newman and Paul Casner, “Compensation” shall mean, the base
salary of such individual (excluding any payment in the nature of a bonus or
award or premium for overtime or additional work) before reduction in connection
with participation in any plan in the nature of a deferred compensation plan
(whether such plan provides for deferral of salary or bonus as a “cash or
deferred arrangement” under Section 401(k) of the Code, or otherwise); provided,
however, that effective April 1, 2004, the Compensation of each of Mark Newman
and Paul Casner shall also include incentive bonus payable on or after April 1,
2004.

 

34

--------------------------------------------------------------------------------
